Citation Nr: 0523928	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-28 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hip, claimed as secondary to service-connected status 
post injury of the left knee with degenerative joint disease.  

2.  Entitlement to service connection for arthritis of the 
lumbar spine, claimed as secondary to service-connected 
status post injury of the left knee with degenerative joint 
disease.  

3.  Entitlement to service connection for arthritis of the 
right lower extremity, claimed as secondary to service-
connected status post injury of the left knee with 
degenerative joint disease.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from September 1959 to June 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Houston, Texas, 
VA Regional Office (RO).  

The Board notes that a July 2003 VCAA letter references a 
June 19, 2003 claim for service connection post-traumatic 
stress disorder (PTSD).  The only claim received on June 19, 
2003 that has been associated with the claims file, however, 
pertains to the evaluation of peripheral neuropathy and 
service connection for diabetic retinopathy.  The AOJ should 
clarify whether a claim for service connection for PTSD has 
been filed, and if so, the claim should be associated with 
the claims file. 


FINDING OF FACT

Arthritis of the right hip, lumbar spine, and right lower 
extremity is not attributable to a service-connected disease 
or injury.  


CONCLUSION OF LAW

Right hip, lumbar spine and right lower extremity 
disabilities are not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in May 2005.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  A VA 
examination report is on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

The veteran has appealed the denial of service connection for 
right hip, lumbar spine and right lower extremity 
disabilities.  In essence, it is asserted that the 
disabilities are due to the service connected left knee joint 
disease.  Service connection may be established for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2004).  This includes any increase in disability due to the 
service connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995). 

The term, "disability", as contemplated by the VA 
regulations, means impairment in earning capacity resulting 
from all types of diseases or injuries encountered as a 
result of or incident to military service and their residual 
conditions.  38 C.F.R. § 4.1.  Such a definition of 
"disability" follows the overall statutory and regulatory 
purpose of the veterans compensation law.  This purpose is 
reflected in the ratings system, which rates different mental 
and physical maladies based upon diminished earning capacity. 
. . . Hence, although "disability" is not defined by § 1153 
for compensation purposes, the regulatory definition adopted 
38 C.F.R. § 4.1 is a reasonable one.

The Court held that the term "disability" as used in § 1110 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  As 
stated by the Secretary in his memorandum in response to the 
Court's November 9, 1994, order:  To the extent [that] such 
additional disability is literally a result of "personal 
injury suffered or disease contracted in line of duty," under 
38 U.S.C.A. § 1110 service connection should be established.  
In such a case, the additional "disability" results from the 
original service-connected condition.  Thus, pursuant to § 
1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.   Allen v. Brown, 7 Vet. App. 439, 
448 (1995). 

In this case, the veteran is in receipt of compensation for 
status post injury of the left knee with degenerative joint 
disease.  The AOJ determined that the joint disease was 
traumatic in origin (DC 5010).  There is also evidence of 
arthritis of the right knee, spondylosis of the lumbar spine 
and tenderness of the right hip.  However, in July 2003, an 
examiner established that the file had been reviewed.  It was 
noted that the veteran did not have an altered gait and that 
lumbar spine, right leg and right hip conditions were not 
associated with the left knee condition.   
 
The veteran is competent to report that he has pain.  
However, he is not competent to enter a diagnosis or 
establish etiology of a disability.  The only competent 
evidence addressing any relationship between or among the 
conditions is a negative opinion.  That evidence establishes 
that there is no relationship.  The opinion was sufficiently 
broad so as to include causation and aggravation.  
Accordingly, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved. 
 
The veteran has asserted that an examination performed by a 
physician's assistant is inadequate.  The veteran has 
presented no evidence that the examiner is incompetent or 
that the examination was not thorough or complete.  
Furthermore, he has not presented contrary evidence.  
Therefore, his request for another examination is denied.








ORDER

Service connection for arthritis of the right hip is denied.  

Service connection for arthritis of the lumbar spine is 
denied.  

Service connection for arthritis of the right lower extremity 
is denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


